Citation Nr: 1129493	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-05 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for anxiety reaction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1960 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.


FINDING OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's anxiety reaction is productive of occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for a 50 percent disability evaluation for an anxiety reaction have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Codes 9400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO did provide the appellant with notice in July 2006, prior to the initial decision on the claim in February 2007.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The notice letters notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  Specifically, he was informed in the July 2006 letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x- rays; the dates of examinations and tests; and, statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The letter also listed examples of evidence, which included information about on-going treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him.

The July 2006 letter also informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  That letter also explained how effective dates were determined.  

In addition, the RO notified the Veteran in the notice letters about the information and evidence that VA will seek to provide.  In particular, the July 2006 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  Specifically, the July 2006 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  The letter also stated that it was his responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any other outstanding records that are pertinent to his claim.

In addition, the Veteran was afforded a VA examination in August 2006 in connection with his claim for an increased evaluation.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record as well as on a mental status examination, and fully addresses the rating criteria that are relevant to rating the disability in this case.

The Board does acknowledge the assertion of the Veteran's representative that the case should be remanded for a new examination because the last VA examination was performed in August 2006.  See March 2011 Exam Request.  When it is asserted that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  However, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time if an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  The Veteran's representative has not alleged that the Veteran's anxiety reaction has actually increased in severity since the August 2006 VA examination or that the examination was inadequate in any way.  Instead, he appears to be requesting an examination based solely on the passage of time.  Moreover, the record contains several outpatient treatment records from the intervening years that include mental status examination (MSE) results showing consistent symptoms throughout the appeal period.  These MSE results were also consistent with the August 2006 VA examiner's findings.  As such, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999). If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran is currently assigned a 30 percent disability evaluation for his anxiety reaction pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400.  Under that diagnostic code, a 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Id.

In this case, the Veteran was provided a VA examination in August 2006 in connection with his claim for an increased evaluation.  At that time, he complained of anxiety and nightmares and estimated that he felt anxious between 50 and 60 percent of the time.  He stated that he generally did not get along with people and found it tense to be around others.  He also reported that he generally lost three or four days of work a year due to his anxiety issues and another day or two due to his alcohol issues.  The Veteran indicated that he had panic attacks once or twice a month lasting five to ten minutes; nightmares three or four times a week; and, mild depression, but no crying spells and no suicidal ideation.  There was some cognitive impairment in terms of poor short- and long-term memory.  His thought processes were affected by his anxiety in that it caused isolation and limited his communication.  There were numerous examples of irritable behavior, including frequent outbursts both at work and at the VFW wherein he would tell others that he did not want to hear their problems.  His activities of daily living were relatively intact.  The Veteran could cook, clean, maintain appropriate hygiene, etc.  The examiner also noted an additional disorder of alcohol abuse.  He stated that the Veteran was socially isolated and irritable and commented that, while the Veteran was able to maintain employment for several years, it was a job that allowed him to be socially isolated.  When the Veteran attempted another job that did not allow for the same level of social isolation, he was unable to maintain such employment.

VA outpatient treatment records dated in April 2006, August 2006, November 2006, July 2007, January 2008, July 2008, and December 2008 note that the Veteran was alert, cooperative, pleasant, appropriate, well-groomed, and not in apparent distress.  His speech was fluent, spontaneous, and normal in rate, rhythm, tone, and volume.  The Veteran stated that his mood was sometimes anxious, but his affect was appropriate.  His thought process was logical and easy to follow, and he denied having any suicidal and homicidal ideations.  He also denied having depressive symptoms, psychosis, or mania.  He did report anxious preoccupations, poor sleep, and nightmares.  His cognition was grossly intact, and his insight and judgment were fair.  

In her September 2007 letter, the Veteran's wife described his symptoms during the course of their marriage, which included an increase in anxiety and nervousness when a storm is predicted; sleeplessness; nightmares; depression when talking about the devastation he saw in service due to a typhoon; social avoidance, particularly when the social interaction also involves proximity to the ocean; and, anxiety.

In her March 2009 letter, the Veteran's daughter described his symptoms as irritability, anxiety, depression, and obsession, particularly in the context of bad weather.  She also stated that she did not have much of a relationship with him, and she felt that he was unable to maintain a relationship with anyone.

VA outpatient treatment records dated in June 2009 note complaints of anxiety and sleep difficulties.  Upon mental status examination, the Veteran was found to be alert, cooperative, pleasant, appropriate, well-groomed, and not in apparent distress.  His speech was fluent, spontaneous, and normal in rate, rhythm, tone, and volume, and no cognitive abnormalities were noted.  The Veteran was oriented times three, and he was ware of current events.  He had no perceptual disturbances, and his thought process and content were logical.  He denied having any depressive symptoms, psychosis, or mania.  He did report anxious preoccupations, poor sleep and nightmares, and he described some irritability, but his mood was okay, and his affect was appropriate.  The Veteran's insight and judgment were fair, and he denied suicidal and homicidal ideations.  

VA outpatient treatment records dated in November 2010 show that the Veteran was neatly dressed and pleasant.  He denied having auditory hallucinations or paranoid delusions, and his thinking was logical and goal-directed.  He rated his mood as 6 out of 10.  He indicated that he took about 30 minutes to fall asleep, awoke twice during the night to urinate, and was able to get back to sleep.  His appetite and motivation were good.  The Veteran stated that he felt a little sad, but he denied any suicidal or homicidal thoughts.  He felt that he was losing his memory and misplacing things; however, he scored 3/3 for memory testing.  He also reported upsetting flashbacks of his service in Guam.

Based on the foregoing and resolving all reasonable doubt in favor of the Veteran, the Board finds that his symptoms more nearly approximate the criteria for a 50 percent evaluation for his service-connected anxiety reaction.  His symptoms have consistently included irritability, anxiety, nightmares, anxious preoccupations, and poor sleep.  He also reported having panic attacks one to two times per month, and the record suggests that the Veteran has difficulty in establishing and maintaining effective work and social relationships.  In fact, his wife stated that he had social avoidance, and his daughter believed that he was unable to maintain a relationship with anyone, including herself.  Thus, it appears that his anxiety reaction is productive of occupational and social impairment with reduced reliability and productivity.

As previously noted, it is not necessary that all of the particular symptoms described in the rating criteria for a particular degree of disability be present, and it is evident from the evidence that the level of impairment more nearly approximates a 50 percent evaluation. Mauerhan, 16 Vet. App. at 442.  Accordingly, the Board finds that the present severity of the disability at issue is more appropriately reflected by a 50 percent evaluation.  The benefit of the doubt is resolved in the Veteran's favor. See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, Diagnostic Codes 9400.

The Board has also considered whether an evaluation in excess of 50 percent for the Veteran's major anxiety reaction is warranted.  However, the Veteran has not been shown to have met the criteria.  His routine behavior, self-care, and conversation have been consistently normal, and he has displayed good hygiene, logical speech, and the ability to function independently, appropriately, and effectively.  He has also consistently denied having suicidal and homicidal ideations, and no obsessive rituals that interfere with routine activities have been noted.  

The Board acknowledges the difficulty the Veteran faced when he attempted a job with a focus in customer service and interaction; however, his difficulty with that particularly unsuitable position does not elevate his symptoms to those required for a 70 percent evaluation.  Indeed, the Veteran was able to maintain employment in other positions.  

In addition, the August 2006 VA examiner commented the Veteran had overall global assessment of functioning score (GAF) of 65, which indicated mild to moderate symptoms, particularly in social and occupational functioning.  A GAF score between 61 and 70 is assigned for some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful relationships. See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, of the American Psychiatric Association in the rating schedule).

Furthermore, the record does not show any other unlisted symptom reflective of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  See id.  For these reasons, the Board determines that preponderance of the evidence is against an evaluation in excess of 50 percent.  38 C.F.R. § 4.7.

Moreover, the Board finds that an evaluation in excess of 50 percent for an anxiety reaction has not been warranted at any time during the pendency of this claim, including consideration of the one-year period before the claim was received.  Thus, staged ratings are unnecessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's anxiety reaction is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected anxiety reaction under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such a claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his anxiety reaction has rendered him unemployable.  Indeed, the record shows that the Veteran is able to maintain employment as long as that employment does not involve extensive social interaction.  As such, Rice is inapplicable to this case.


ORDER

Subject to the laws and benefits governing the award of monetary benefits, a 50 percent disability evaluation is granted for an anxiety reaction.


____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


